Exhibit 10.1

 

THIRD AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This Third Amendment to Revolving Credit and Term Loan Agreement (this “Third
Amendment”) is made and entered into as of the 28th day of June, 2005, by and
among Continental Materials Corporation, a Delaware corporation (“Borrower”),
LaSalle Bank National Association, a national banking association, as
administrative agent and as a lender (LaSalle in its capacity as administrative
agent referred to in this Agreement as “Agent” and in its capacity as a lender
as “LaSalle”) and Fifth Third Bank (Chicago), a Michigan banking corporation, as
a lender (“Fifth Third”) (LaSalle and Fifth Third are each referred to
individually in this Third Amendment as a “Lender” and collectively as the
“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, prior hereto, Lenders provided certain loans, extensions of credit and
other financial accommodations to Borrower pursuant to (a) that certain
Revolving Credit and Term Loan Agreement dated as of September 5, 2003, as
amended by that certain First Amendment to Revolving Credit and Term Loan
Agreement dated as of May 29, 2004, and that certain Second Amendment to
Revolving Credit and Term Loan Agreement dated as of April 14, 2005, each by and
among Lenders, Borrower and Agent (collectively, the “Credit Agreement”), and
(b) the other documents, agreements and instruments referenced in the Credit
Agreement or executed and delivered pursuant thereto;

 

WHEREAS, Borrower desires Lenders to, among other things, modify certain
financial covenants set forth in the Credit Agreement (collectively, the
“Additional Financial Accommodations”); and

 

WHEREAS, Lenders are willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this Third
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein, and other good and
valuable consideration, the receipt and sufficiency of such consideration is
hereby acknowledged, the parties hereto hereby agree as set forth in this Third
Amendment.

 

I.              Definitions:

 

A.            Use of Defined Terms.  Except as expressly set forth in this Third
Amendment, all terms which have an initial capital letter where not required by
the rules of grammar are defined in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

B.            Amended Definitions.  Effective as of the date of this Third
Amendment, Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Commitment - Term Loan” and “Total Commitment Amount” and
substituting therefor the following:

 

“Commitment - Term Loan” shall mean each such amount set forth below across from
the name of each Lender:

 

Lender

 

Amount

 

LaSalle

 

$

8,100,000

 

Fifth Third

 

$

5,400,000

 

 

“Total Commitment Amount” means Twenty-Three Million Five Hundred Thousand and
no/100 Dollars ($23,500,000.00).

 

II.            Amendment to Credit Agreement.  Effective as of the date of this
Third Amendment, the Credit Agreement is hereby amended as follows:

 

A.            Term Loan Provisions.  Sections 2.4 and 2.5 of the Credit
Agreement are hereby amended by deleting Sections 2.4 and 2.5 in their entirety
and substituting therefor the following:

 

“2.4         TERM LOAN.

 

Prior hereto, each Lender, severally and not jointly, lent to Borrower, and
Borrower borrowed from each Lender, the amount of each Lender’s Commitment -
Term Loan (the “Term Loan”), which Term Loan has an outstanding principal
balance of $13,500,000.00 as of June 28, 2005.

 

2.5           TERM.

 

The Term Loan shall be evidenced by term notes (collectively the “Term Note”),
substantially in the form of Exhibit B, with appropriate insertions, dated as of
June 28, 2005, payable to the order of each Lender, in the current principal
amount of each Lender’s Pro Rata Share of the Term Loan.  The principal balance
of the Term Loan is payable in twelve (12) quarterly principal payments in the
amount of $500,000 each, due on the last day of each fiscal quarter beginning
June 30, 2005 and continuing through and including March 31, 2008, and twelve
(12) quarterly principal payments in the amount of $625,000 each, due on the
last day of each fiscal quarter beginning June 30, 2008 and continuing through
and including March 31, 2011.”

 

B.            Financial Covenants.  Section 6.4 of the Credit Agreement is
hereby amended by deleting Section 6.4 in its entirety and substituting therefor
the following:

 

“6.4         FINANCIAL REQUIREMENTS.

 

Unless at any time both Lenders shall otherwise expressly consent in writing,
until all of the obligations of Borrower under this Agreement and the Notes are
fully paid

 

2

--------------------------------------------------------------------------------


 

and performed, Borrower shall:

 

(a)           Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage
Ratio, determined as of July 2, 2005 and as of the end of each fiscal quarter
thereafter, in all instances for the period of the four fiscal quarters then
ending, to be less than 1.1 to 1.0; provided, however, for purposes of
calculating the Fixed Charge Coverage Ratio, up to $1,500,000 of the purchase
price paid by Borrower relating to the acquisition of the sand and gravel
property located in Pueblo, Colorado, shall not be subtracted from EBITDA;

 

(b)           Current Ratio.  Not permit the ratio of Borrower’s consolidated
current assets to current liabilities determined as of the end of each fiscal
quarter of Borrower’s fiscal year, to be less than 1.50:1.0;

 

(c)           Tangible Net Worth.  Not permit Borrower’s consolidated Tangible
Net Worth to be less than (i) $32,500,000 as of July 2, 2005, or October 1,
2005, or (ii) $32,500,000 plus fifty percent (50%) of Borrower’s cumulative
consolidated net income (disregarding cumulative consolidated net loss) for all
periods from and after January 1, 2005, in each case calculated as of
December 31, 2005, and as of the last day of each calendar quarter thereafter;
and

 

(d)           Leverage Ratio.  Not permit Borrower’s ratio of (i) consolidated
Funded Debt as of the end of each fiscal quarter of Borrower’s fiscal year, to
(ii) EBITDA for the Measurement Period ending as of the last day of such quarter
calculated on a rolling four (4) quarters basis, to exceed 2.75 to 1.0 as of
July 2, 2005, or as of the end of any fiscal quarter thereafter.”

 

C.            Capital Structure and Dividends.  Section 6.7 of the Credit
Agreement is hereby amended by deleting Section 6.7 in its entirety and
substituting therefor the following:

 

“SECTION 6.7       CAPITAL STRUCTURE AND DIVIDENDS.

 

Neither Borrower nor any Subsidiary shall (a) purchase or redeem, or obligate
itself to purchase or redeem, any shares of Borrower’s capital stock, of any
class, issued and outstanding from time to time, provided, however, that
Borrower may, (i) purchase an amount of Borrower’s capital stock in a total
amount not to exceed $3,500,000 in the aggregate pursuant to a tender offer
financed by the proceeds of the Term Loan, as determined for the period
beginning April 14, 2005 and ending on June 28, 2005, and (ii) purchase an
additional amount of Borrower’s capital stock in a total amount not to exceed
$1,438,000 in the aggregate, as determined from the period beginning June 28,
2005 and ending on the Termination Date, or (b) declare or pay any dividend
(other than dividends payable in its own common stock or to Borrower) or make
any other distribution in respect of such shares other than to Borrower. 
Borrower shall continue to own, directly or indirectly, the same (or greater)
percentage of the stock of each Subsidiary that it held on the date of this
Agreement, and no Subsidiary shall issue any additional securities other than to
Borrower.”

 

3

--------------------------------------------------------------------------------


 

D.            Schedule I.  The Credit Agreement is hereby amended by deleting
Schedule I attached to the Credit Agreement and substituting therefor Schedule I
attached to this Third Amendment.

 

III.           Conditions Precedent. Lenders’ obligation to provide the
Additional Financial Accommodations to Borrower is subject to the full and
timely performance of the following covenants prior to or contemporaneously with
the execution of this Third Amendment:

 

A.            Borrower executing and delivering, or causing to be executed and
delivered to Agent and Lenders, the following documents, each of which shall be
in form and substance acceptable to Agent and Lenders:

 

(i)            A fully executed original of a Company General Certificate
executed and delivered by Borrower to Agent and Lenders;

 

(ii)           A fully executed original of a Term Note for each Lender in the
principal amount of such Lender’s Pro-Rata Share of the sum of the current
outstanding Term Loan.

 

(iii)          A fully executed original Reaffirmation of Guaranties executed
and delivered to Agent and Lenders by each of the Borrower’s Subsidiaries that
executed the Subsidiary Guaranties; and

 

(iv)          such other agreements, documents and instruments as Agent or
Lenders may reasonably request;

 

B.            No Event of Default or Unmatured Event of Default exists under the
Credit Agreement, as amended by this Third Amendment, or the other Loan
Documents;

 

C.            No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Agent prior to the date hereof shall be
pending or known to be threatened against Borrower and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Agent is likely to materially and adversely affect the financial
position or business of Borrower or the capability of Borrower to pay its
obligations and liabilities to Lenders; and

 

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of
Borrower’s most recently delivered financial statements to Agent and Lenders.

 

IV.           Conflict.  If, and to the extent, the terms and provisions of this
Third Amendment contradict or conflict with the terms and provisions of the
Credit Agreement, the terms and provisions of this Third Amendment shall govern
and control; provided, however, to the extent the terms and provisions of this
Third Amendment do not contradict or conflict with the terms and provisions of
the Credit Agreement, the Credit Agreement, as amended by this Third

 

4

--------------------------------------------------------------------------------


 

Amendment, shall remain in and have its intended full force and effect, and
Lenders, Borrower and the Agent hereby affirm, confirm and ratify the same.

 

V.            Severability.  Wherever possible, each provision of this Third
Amendment shall be interpreted in such manner as to be valid and enforceable
under applicable law, but if any provision of this Third Amendment is held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this Third Amendment, the balance of which shall
remain in and have its intended full force and effect.  Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision shall be deemed to be modified so as to be valid and
enforceable to the maximum extent permitted by law.

 

VI.           Reaffirmation.  Borrower hereby reaffirms and remakes all of its
representations, warranties, covenants, duties, obligations and liabilities
contained in the Credit Agreement, as amended hereby.

 

VII.          Fees, Costs and Expenses.  Borrower agrees to pay, upon demand,
all fees, costs and expenses of Lenders, including, but not limited to,
reasonable attorneys’ fees, in connection with the preparation, execution,
delivery and administration of this Third Amendment and the other agreements,
documents and instruments executed and delivered in connection herewith or
pursuant hereto.

 

VIII.        Choice of Law.  This Third Amendment shall be governed by and
construed in accordance with the laws of the State of Illinois, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law as to all matters, including matters of validity, construction, effect,
performance and remedies.

 

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lenders, Borrower and Agent have caused this Third Amendment
to be executed and delivered by their duly authorized officers as of the date
first set forth above.

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Joseph J. Sum, Vice President

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Agent and a Lender

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

FIFTH THIRD BANK (CHICAGO),

 

as a Lender

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

6

--------------------------------------------------------------------------------


 

Schedule I

Lenders’ Total Commitment Amount

 

Lender

 

Total Commitment Amount

 

Pro Rata Share

 

Total

 

$

(23,500,000

)

 

 

LaSalle Bank National Association

 

$

14,100,000

 

60.00

%

Fifth Third Bank (Chicago)

 

$

9,400,000

 

40.00

%

 

7

--------------------------------------------------------------------------------